Citation Nr: 1435177	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  09-42 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from October 1963 to October 1967 and for a short period in March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, assigning a 50 percent rating.  The same rating decision also assigned a temporary total disability rating for a period of psychiatric hospitalization, from January 8, 2007, to May 1, 2007.  A 50 percent rating was assigned before and after that hospitalization.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reflects that the most recent VA examination addressing the severity of the Veteran's PTSD is dated in September 2007, almost seven years ago, at which time the issue was entitlement to service connection.  The most recent VA records are dated until 2009.  Thus, in order for the Board to accurately and fairly assess the Veteran's claim for increased rating, a new VA examination should be obtained, as well as any more recent medical records. 

A claim for TDIU has been raised.  In his October 2007 notice of disagreement, the Veteran said he was unable to work because of his PTSD.  In the September 2007 VA examination, the examiner noted that the Veteran retired in 2004 because of psychiatric problems.  A June 2005 record from the Social Security Administration (SSA) shows that the Veteran was considered disabled for SSA purposes with a primary diagnosis of PTSD.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  The examination conducted on remand should include an opinion that addresses the question of unemployability.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013). 

The Veteran currently does not meet the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a).  Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. § 4.16(b). The Board cannot award TDIU on this basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  If the VA examiner determines that the Veteran's service-connected disabilities render the Veteran unemployable, the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative appropriate notice regarding the TDIU claim.  

2.  Obtain names and addresses of all medical providers who treated the Veteran for PTSD since 2009.  After securing the necessary release, all reasonable attempts should be made to obtain such records.  

3.  Thereafter, schedule the Veteran for a VA examination to ascertain the current severity of his PTSD.  The claims folder and copies of any pertinent records should be made available to the examiner for review 

The examiner should opine whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent or greater probability) that his service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.

4.  Thereafter, if and only if the VA examiner determines that the Veteran's PTSD renders him unemployable and the Veteran does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), consider whether referral of the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) is appropriate. 

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



